PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/142,057
Filing Date: 26 Sep 2018
Appellant(s): Shaw et al.



__________________
Jacob M. Levine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 13, 15, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sammut et al. (WO 2015042341 A1) in view of Patel et al. (US 2015/0322368)
In regards to claim 1, Sammut teaches method for reducing low speed pre-ignition (LSPI) events in a spark-ignited direct injection engines by providing a lubricating oil for composition into the sump (lubricating the crankcase) as claimed [0008].  The engines are operated at 500 to 3000 rpm and at a break mean effective pressure of from 10 to 30 bars (1000 to 3000kPa) which overlaps the claimed range [0028].  The composition can comprise molybdenum compounds such as molybdenum dialkyldithiophosphates or molybdenum dithiocarbamates which provides molybdenum in amounts of from 0 to 1000 ppm [0086].  The composition can comprise dispersants such as succinimide dispersants and boron post-treated dispersants (borated dispersants) in amounts of from 0.01 to 20% by weight of the composition [0067].  Sammut does not recite the amount of boron of the composition.
Patel teaches method of preventing LSPI similar to Sammut and wherein the composition comprises borated dispersant (abstract).  The dispersant can provide from 30 to 1500 ppm of boron to the composition which provides surprising and unexpected improvement in LSPI performance [0069].  Thus, it would have been obvious to have used the boron containing dispersant of Patel and in the recited amounts in the composition of Sammut, as Patel teaches it surprisingly improves LSPI performance when used in the amounts recited and since Sammut allows for use of such borated dispersants.
In regards to claim 2, Sammut and Patel combined teach the method and the composition having the claimed limitations as previously stated.
In regards to claims 13, Sammut and Patel combined teach the method and the composition as previously stated.  Sammut teaches the composition can comprise detergents such as calcium, sodium or magnesium phenates, sulfonates, salicylates [0091].  The detergent can provide sulfated ash in amounts of 0.4% or higher or from 0.9% or higher to the composition [0092].  Calcium based sulfated ash is calcium sulfate which comprising about 30% of calcium.  Thus, when calcium detergent is used alone the amount of calcium provided is about 30% of the amount of sulfated ash or an amount of at least about 0.12% in the composition.  Since only one detergent can be present, when calcium detergent is present the amount of magnesium can be 0.
In regards to claims 15, 16, Sammut and Patel combined teach the method and the composition having a borated dispersant and the molybdenum dithiocarbamate or molybdenum dithiophosphate of the claims as previously stated.  
In regards to claims 18, 20, Sammut and Patel combined teach the method and the composition as previously stated.  Sammut teaches phosphorus antiwear compounds that provides phosphorus to the composition in amounts of from 0.01 to 0.2% or from 0.025 to 0.08% in the composition [0072].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16 – 32 of copending Application No. 15/907,320 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368). The copending application teaches the claimed method but does not particularly recite the amounts of boron, molybdenum, phosphorus, magnesium and calcium of the claims.  However, Sammut and Patel teaches similar composition and provides amounts of the recited components in the composition thus making them obvious. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 13, 15, 16, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of copending Application No. 15/287,801 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368). The copending application teaches the claimed method but does not particularly recite the amounts of boron, molybdenum, phosphorus, magnesium and calcium of the claims.  However, Sammut and Patel teaches similar composition and provides amounts of the recited components in the composition thus making them obvious. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 13, 15, 16, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, 6, 8, 10 of copending Application No. 14/264,154 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368). The copending application teaches the claimed method and elemental components of the claim but does not particularly recite the amounts of each every component including boron, molybdenum, phosphorus, magnesium and/or calcium of the claims.  However, . 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 13, 15, 16, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of copending Application No. 15/900,842 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368). The copending application teaches the claimed method but does not particularly recite the amounts of boron, molybdenum, phosphorus, magnesium and calcium of the claims.  However, Sammut and Patel teaches similar composition and provides amounts of the recited components in the composition thus making them obvious. 
This is a provisional nonstatutory double patenting rejection.

NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive. 
Firstly, as a summary, it is noted that the claims are directed to methods of reducing low speed pre-ignition (LSPI) events in engines using an oil having any suitable calcium detergent that provides calcium at from 0.08 to 0.5 wt. %, any suitable boron additive that provides boron at 150 to 1500 ppm, any suitable molybdenum additive that provides molybdenum at 150 to 
The prior art teaches all of the claimed limitations.  Sammut et al. (WO 2015/042341) similarly teaches compositions for reducing LSPI in engines comprising a calcium detergent providing 0.4 to 0.9% of ash which provides calcium in calculated amounts of at least 0.12 wt. %, borated dispersant in amounts of 0.01 to 20% but does not recite the specific amounts of boron in the composition, however, Patel  et al. (US 2015/0322368) similarly teaches compositions for reducing LSPI in engines and recites that such composition preferably comprise boron at amounts of 30 to 1500 ppm in the composition and which is effective for reducing LSPI (emphasis).  Sammut teaches molybdenum additives provides molybdenum at up to 1000 ppm, magnesium detergent is similarly optional and can be used to replace some of the calcium detergent, and a phosphorus additive can provide phosphorus in amounts of from 0.01 to 0.2% in the composition.
Secondly, appellant does not contend the prior art teaches the claimed ingredients, but argues there is no motivation to combine Sammut and Patel to teach the claimed method, and that the inventive composition having a combination of boron and molybdenum provides unexpected reduction in LSPI events unknown in the prior art.  Both arguments are not persuasive. Appellant fails to provide a basis for alleging that the composition of Sammut and Patel are different.  On the contrary, both Sammut and Patel are directed to engine oils having similar ingredients and similarly directed to methods of reducing LSPI in engines the entire focus of Patel is the reduction of LSPI using boron which are present in amounts of the instant claims.  Sammut teaches molybdenum content of up to 1000 ppm and Patel also teaches molybdenum is preferably present in such compositions in amounts of from 25 to 700 ppm [see Patel, 0156].  
Finally, both Sammut and Patel teach reduction of LSPI by using a lubricant having known additives such as molybdenum compounds and critically boron compounds (in view of Patel) in the presence of high amounts of calcium detergent (i.e., up to 20 wt. %) in the composition.  Sammut and Patel are clearly analogous and combinable and clearly directed to the same composition of the present claims, and persons of ordinary skill in the art at the time of the claims would have found it obvious to have used provided boron in the amounts recited by Patel in the composition of Sammut to further reduce or eliminate LSPI events in the engine.  Thus, the amounts of boron and molybdenum for use in compositions for reducing LSPI events is obvious.
In regards to the allegation of unexpected results, appellant fails to provide a proper demonstration of unexpected results that would be sufficient to rebut the prima facie case of obviousness.  Appellant’s entire argument that the combination of molybdenum and boron synergistically reduces LSPI requires demonstration that the use of any molybdenum source and any boron source to provide molybdenum and boron in the claimed amounts would result in the reduction of LSPI.  Instead, appellant’s inventive examples are directed to the use a very specific trimeric molybdenum dithiocarbamate compound and to a very specific borated dispersant namely borated polyisobutenyl succinimide dispersant for demonstrating unexpected results.  
By failing to vary the molybdenum and boron sources, the inventive examples are not commensurate in scope and critically fail to demonstrate that the alleged improvement is possible from the combination of any other molybdenum and boron sources rather than from the combination of the specific trimeric molybdenum compound and the specific borated succinimide dispersant of the inventive examples.  Put another way, the alleged synergism may directly result from the structural interactions between the specific trimeric molybdenum compound and the specific borated dispersant and/or their interactions with any or all of the other required ingredients used the inventive examples which property would have been absent when a different molybdenum or boron source is employed and/or in the absence of the other additives used in the inventive composition, or when the composition are used at amounts within the claimed range but outside of the ranges used in the inventive composition.  
The claims allows for the use of any known molybdenum and boron additive.  Even the narrowest embodiments of the claims, claims 15 and 16, allows for use of myriads of boron and molybdenum containing additives which the very specific trimeric molybdenum compound and borated succinimide does not entirely support.  Appellant’s allegation that synergism strictly stems from the combination boron and molybdenum irrespective of the compounds used is conclusory and not supported by the inventive examples.  Appellant also assumes that synergism occurs irrespective of the presence of other ingredients required in the inventive examples and irrespective of the amounts of each of the components used.  This is unfounded!
On page 4
The presence of boron has been known to significantly reduce LSPI in the presence of appellants alleged high concentration of calcium in view of Patel and contrary to appellant’s assertion.  First, it is noted that Sammut, which is the primary reference, teaches compositions for reducing LSPI events in engines which comprises similar high concentration of calcium as claimed, boron additive, molybdenum additive providing molybdenum in the claimed amounts, optional magnesium detergent, and phosphorus which provides similar composition as claimed.  
Second, Patel similarly teaches composition for reducing LSPI in engines comprising the combination of additives having the alleged high concentration of calcium and the presence of boron and molybdenum content in the claimed amounts.  Thus, the use of the claimed composition for reducing LSPI in engines are known.
Third, appellant’s allegation that boron is only known to minimally reduce LSPI is misleading.
In Examples 1, Patel shows significant reduction of LSPI events at a value of 27 as compared to the comparative example 1 that contains similar composition without boron having LSPI events of 46 which is nearly double and is thus indicates significant improvement contrary to appellant’s allegation (See figures 1, 3 and 4).  The Patel inventive composition also comprised 3015 ppm (0.3%) of calcium which is a very high concentration of calcium towards the upper end of the claimed range which demonstrate improvements stepping from the borated dispersant in the presence of high amounts of calcium contrary to appellant’s allegation.  Thus, appellant’s allegation that the composition of Patel had reduced amounts of calcium with negligible reduction in LSPI in the presence of boron is erroneous.  
It must be noted that Example 1 and comparative example 1 of Patel are similar except in the absence of borated dispersant in the comparative example.  While the amount of dispersant in dispersant nitrogen in the inventive example 1 and the comparative example 1 were identical at 990 ppm, and thus the amounts of dispersants used in both examples were equivalent.  The amounts of every other ingredient were identical.  The only component that significantly reduced LSPI by nearly 1/2 in example 1 over comparative example 1 of Patel for two very similar (nearly identical) composition is boron when in amounts of about 241 ppm in the inventive example 1, and which is within the claimed range!
Appellant argues that Sammut fails to demonstrate that the use of dispersants reduces LSPI, and it is known that dispersant has no effect on LSPI, neither does boron and/or molybdenum.  The argument is not persuasive.
Appellant allegation that dispersants do not reduce LSPI is conclusory and moot as no such allegation was made in view of Sammut or Patel.  Rather, Sammut teaches a composition for reducing LSPI that comprises the claimed ingredients including borated dispersants, and Patel was added to the extent that it recites useful amounts of borated dispersants in terms of boron content in the composition that significantly reduces LSPI. Appellant’s statements about boron not being useful for reducing LSPI is erroneous in view of Patel.  The fact that the prior art recognizes the use of molybdenum and boron additives and provides molybdenum and boron in the claimed amounts makes it obvious to use such ingredients in compositions for reducing LSPI in such amounts.
Appellant argues that the composition of Patel shows negligible reduction of LSPI from boron in the presence of reduced amounts of calcium and higher amount of magnesium.  The argument is not persuasive.
Again, as discussed above, the amounts of calcium and boron in the Example of Patel were within the claimed amounts as previously discussed.  Thus, calcium is present at high amounts. 
On page 5, appellant argues there would be no motivation to in view of Sammut or Patel to combine the claimed additives in a composition for reducing LSPI.  The argument is not persuasive.
Sammut and Patel teach compositions having the claimed ingredients in amounts of the claims for use in reducing LSPI events and thus provides motivation for using such composition for reducing LSPI events with an expectation of an effective LSPI reduction.
Appellant argues that a demonstration of unexpected results sufficient to rebut the case of obviousness has been made.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims can comprise any suitable calcium detergent in amounts of from 0.08 to 0.5% in the composition, the inventive examples are directed to compositions having a calcium salicylate or sulfonate detergent that provides 0.15% or 0.18% of calcium which does not support the breadth of the claims and fails to demonstrate criticality of the claimed range at the lower (i.e., at 50% lower concentration than the inventive range) and upper amounts (at 270% higher calcium content than the inventive range) of the claims.  If calcium is deleterious to the reduction of LSPI as alleged by appellant, then appellant fails to demonstrate that at such high concentrations of calcium as allowed by the claims (i.e., at 0.5%), the combination of boron and molybdenum would provide an unexpected improvement of LSPI events over the prior art.
While the claims allow for use of any suitable molybdenum compound to provide from 150ppm to 1500 ppm of molybdenum to the composition, the inventive examples are drawn to specific use of a specific trimeric molybdenum dithiocarbamate in amounts to provide 198 ppm or 330 ppm of molybdenum into the composition which does not support the breadth of the claims and fails to demonstrate criticality of the claimed range at the lower and upper amounts (at 7.5 times higher molybdenum content than the inventive range) of the claimed range.
While the claims allow for use of any suitable boron compound, such as in the narrowest embodiment, borated dispersants, ester borates, borated epoxide, borated amides etc., to provide boron in amounts of from 150 ppm to 1500 ppm into the composition, the inventive examples are directed to use of a borated succinimide dispersant providing 195 ppm or 198 ppm of boron into the composition which does not support the breadth of the claims and fails to demonstrate criticality of the claimed range at the upper amounts of up to 1500 ppm (at 7.5 times higher boron content than the inventive range).
While the claims allows for use of any suitable magnesium compound to provide up to 0.12% of magnesium into the composition, the inventive examples require the use of magnesium salicylate or sulfonate to provide about 0.003% - 0.07% of magnesium into the composition which does not support the breadth of the claims or demonstrate criticality at the upper limit of the claimed range.
While the claims allow for the presence of phosphorus in the composition in amounts of 0 to 0.12% the inventive examples require the presence phosphorus at about 0.09% which does not demonstrate criticality of the claimed range.
Thus, the allegedly critical ingredients of boron and molybdenum are used in such narrow amounts such as being 7.5 times lower than the highest amounts allowed by the claims.  
The results are not persuasive.
The comparative Oil 6 in Table 7 which comprises molybdenum based additive contributing molybdenum alone without boron provides a significant reduction in LSPI at 8 events as compared to Oil 5 which does not comprise boron or molybdenum additives at 14 events, a 75% improvement which is significant.  Thus, appellant’s examples indicate to the contrary that molybdenum inherently improves LSPI.  Patel’s example indicates that boron inherently improves LSPI.  Thus, their combination would be expected to improve LSPI over compositions having neither component or having much lower amounts.  The effect of lowering LSPI events using a combination of ingredients that each inherently reduces LSPI is cumulative and not unexpected or surprising.  
Oil 8 on Table 7 which has the highest amounts of both the molybdenum and boron additives has the largest improvement of 4 events, Oil 9 which has a lower combined amount of the molybdenum and boron additives has a slightly higher occurrence of LSPI occurrence of 6 events, while Oils 5 to 7 having one or none of the molybdenum and boron additives had higher LSPI occurrences.  
While oil 7 having borated additive provides worse performance than oil 5 having neither boron or molybdenum additive, the composition are not identical as Oil 5 appears to having a higher concentration of dispersants and a lower amount of sulfated ash (SASH) than oil 7 which may have resulted in the slight improvement in LSPI events in oil 5.  It also cannot be concluded from Oil’s 5 and 7 that boron provides no reduction in LSPI as the oils are different in ash (SASH) content and in dispersant content.
8 which is so close to the results from inventive Oil 9 at the same molybdenum content and having LSPI events of 6, which is an insignificant improvement in results and does not demonstrate the alleged unexpectedly superior result.
Even, if for the sake of argument alone, Oils 8 and 9 were taken as demonstrating unexpectedly superior results stemming from the combination of molybdenum and boron over the prior art, the specifically lower amounts of molybdenum content at 0.03% (300 ppm) is so much lower than the claimed range that allows for use at amounts of up to 1500 ppm that it is unclear that there would be any improvement over the prior art at such high amounts.  
Similarly for the boron content, the inventive oils use amounts of 0.04% (400 ppm) which is so much less than the amounts of up to 1500 ppm that it is unclear if there would be any significant improvement over the prior art at when boron content are used at such high amounts.  Since majority of the improved effects stems from the molybdenum from the molybdenum component alone, it is arguable that at much higher concentrations the very minor improvement of 2 LSPI events between comparative Oil 6 and inventive Oil 9 would be nonexistent. 
It is noted that the fact that molybdenum appears to improve LSPI much greater than boron when used at similar low concentrations is not an evidence of unexpected results as each component is different and would not be expected to have an identical chemical activity.  
Again, the mere demonstration that the presence of Mo in larger amounts provides improved benefit in lubricants is not a sufficient demonstration of unexpected results.  Even, when the molybdenum additive was combined with boron additive (which are known to improve LSPI in view of Patel), the improvement was of 2 events for similar oils was very minor as discussed above.  Appellant also fails to demonstrate that synergism is strictly based on the combination of molybdenum and boron alone without any effect of the molybdenum source or boron source or the contents of molybdenum and boron used.  The examples do not provide another molybdenum compound or boron compound for demonstrating the same effects, and it cannot be concluded that any other molybdenum source or boron source in combination and when used in the claimed amounts of molybdenum and boron would provide the alleged improvement in results.
Appellant has thus failed to provide a showing unexpected results from inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.
On page 6, Appellant argues that the rejections based on double patenting are similarly overcome by the demonstration of unexpected results.  However, appellant did not appeal the grounds of rejections.  Again, the arguments are not persuasive for reasons discussed above.


For the above reasons, it is believed that the rejections should be sustained.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771   
                                                                                                                                                                                                   
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.